UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54213 NORTH BAY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 83-0402389 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2120 Bethel Road Lansdale, Pennsylvania 19446 (Address of principal executive offices) (215) 661-1100 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 112,776,902 shares of Common Stock as of May 2, 2013. STATEMENT REGARDING THIS FILING This filing reflects the restatement of our quarterly report for the period ended March 31, 2013. This restatement is to reclassify as temporary equity certain issuances of unregistered common stock issued during the time period from October 24, 2011 through March 31, 2013 and which may be considered to be redeemable. These shares have been moved to the mezzanine portion of our balance sheet at their redemption values. These restatements should be read in conjunction with our previously filed quarterly reports on Form 10-Q for the period ended March 31, 2013. Please see Note 9 and Note 16 to our financial statements herein for further information. Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 41 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 49 Item 4. Controls and Procedures. 50 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 51 Item 1A. Risk Factors. 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 51 Item 3. Defaults upon Senior Securities. 51 Item 4. Mine Safety Disclosures. 51 Item 5. Other Information. 51 Item 6. Exhibits. 51 SIGNATURES 52 EXHIBIT INDEX 53 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) UNAUDITED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2012 (RESTATED) March 31, 2013 (restated) December 31, 2012 (restated) ASSETS Current Assets Cash $ $ Total Current Assets Other Assets Available For Sale Securities Prepaid Expenses - Certificates of Deposit Deferred Financing Costs, net Mining Claims – Unproved Property, Plant & Equipment, net of accumulated depreciation Reclamation Bond – Fraser River Total Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts Payable $ $ Accrued Expenses - Related Party Accrued Expenses – Ruby Mine Accrued Interest Convertible notes payable (net of discounts of $62,242 and $166,307, respectively) Deferred Gain - Derivative Liability Note Payable – Ruby Mine Mortgage Total Current Liabilities Long-Term Liabilities Convertible notes payable (net of discounts of $45,457 and $0, respectively) - Note Payable – Ruby Mine Mortgage - Asset Retirement Obligation Total Long-Term Liabilities Total Liabilities $ $ Commitment & Contingencies Common shares subject to redemption, stated at estimated redemption value,6,729,181 and 4,517,601 shares outstanding at March 31, 2013 and December 31, 2012, respectively 459,663 367,490 Total Commitment & Contingencies Stockholders’ Equity (Deficit) Preferred stock, Series I, $0.001 par value, 100 shares authorized, 100 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively - - Convertible Preferred stock, Series A, $0.001 par value, 8,000,000 shares authorized, 4,000,000 and 4,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Common stock, $0.001 par value, 250,000,000 shares authorized, 100,985,130 and 97,485,130shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively 100,985 97,485 Additional Paid-In Capital 11,946,025 11,805,636 Accumulated Other Comprehensive Income/(Loss) ) ) Deficit Accumulated During Exploration Stage ) ) Total Stockholders’ Equity (Deficit) (2,017,809 ) (1,581,227 ) TOTAL LIABILITIES, COMMITMENTS & CONTINGENCIES ,& STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDING MARCH 31, 2(Unaudited) (RESTATED) AND THE PERIOD FROM JUNE 18, 2004 (INCEPTION) THROUGH MARCH 31, 2013 (Unaudited) (RESTATED) 3 months ended March 31, 2013 (restated) 3 months ended March 31, 2012 (restated) Since inception (June 18, 2004 - March 31, 2013) (restated) Revenues Revenue $ - $ - $ - Cost of Revenue - - - Gross Profit - - - Operating Expenses Commissions & Consulting Fees - - General & Administrative Costs Mining Property Costs Depreciation Expense Impairment Expense - - Accretion Expense 76 Professional Services Total Operating Expenses Net Operating Loss ) ) ) Other Income (Expenses) Gain on Mineral Claim Sales Other Income from Mineral Claims - - Interest Income Interest Expense ) ) ) Gain/Loss on Derivative Liability ) - ) Loss on Conversion of Debt - - ) Bad Debt (Expense) / Recovery - - ) Loss on Settlement - - ) Other Expense - - ) Other Income - Realized Gain (Loss) on Investment - - ) Net Other Income (Expenses) Loss From Continuing Operations ) ) ) Loss From Discontinued Operations - - ) Net Loss ) ) ) Accretion of Discount on Redeemable Common Stock (14,212 ) (14,606 ) (43,728 ) Excess Cash Received Compared to Redeemable Amount of Stock - - 974 Interest on Redeemable Common Stock (8,961 ) (2,525 ) (31,909 ) Net Loss Attributable to Common Shareholders (613,594 ) (556,384 ) (14,140,932 ) Unrealized (Loss)/Gain on Available For Sale Securities - ) Total Comprehensive Loss (603,644 ) (556,384 ) (14,143,482 ) WEIGHTED AVG NUMBER OF SHARES OUTSTANDING (Basic) Basic Net Gain (Loss) per Share $ ) $ ) WEIGHTED AVG NUMBER OF SHARES OUTSTANDING (Diluted) Diluted Net Gain (Loss) per Share $ ) $ ) The accompanying notes are an integral part of these financial statements 4 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH MARCH 31, 2013 (Unaudited) (RESTATED) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Inception 6/18/2004 - - - $
